--------------------------------------------------------------------------------

Exhibit 10.1

--------------------------------------------------------------------------------

 
INVESTMENT AGREEMENT


by and among


SIGA TECHNOLOGIES, INC.,


ST HOLDINGS ONE LLC,
BLACKWELL PARTNERS LLC - SERIES A,
NANTAHALA CAPITAL PARTNERS LIMITED PARTNERSHIP,
NANTAHALA CAPITAL PARTNERS II LIMITED PARTNERSHIP,
SILVER CREEK CS SAV, L.L.C.,
AND
NANTAHALA CAPITAL PARTNERS SI, LP


Dated as of October 13, 2016
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

     
Page
       
ARTICLE I THE RIGHTS OFFERING AND BACKSTOP COMMITMENT
1
         
SECTION 1.1.
THE RIGHTS OFFERING
1
 
SECTION 1.2.
BACKSTOP COMMITMENT
2
       
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY
4
         
SECTION 2.1.
ORGANIZATION, GOOD STANDING AND QUALIFICATION
4
 
SECTION 2.2.
AUTHORIZATION
4
 
SECTION 2.3.
NO CONFLICTS
4
 
SECTION 2.4.
EXEMPTION FROM REGISTRATION
4
 
SECTION 2.5.
COMPLIANCE WITH LAWS
5
 
SECTION 2.6.
LITIGATION
5
 
SECTION 2.7.
CAPITALIZATION
5
 
SECTION 2.8.
SEC REPORTS
5
 
SECTION 2.9.
BROKERS
6
 
SECTION 2.10.  
CONSENTS
6
   
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES
6
     
SECTION 3.1.
AUTHORIZATION
6
 
SECTION 3.2.
NO VIOLATIONS OR CONFLICTS
7
 
SECTION 3.3.
EXEMPT TRANSACTION; INVESTMENT INTENT
7
 
SECTION 3.4.
INDEPENDENT INVESTIGATION
7
 
SECTION 3.5.
ECONOMIC RISK
7
 
SECTION 3.6.
NO GOVERNMENT RECOMMENDATION OR APPROVAL
8
 
SECTION 3.7.
NO REGISTRATION
8
 
SECTION 3.8.
NO PUBLIC SOLICITATION
8
 
SECTION 3.9.
INDEPENDENT LEGAL ADVICE
8
       
ARTICLE IV CONDITIONS TO CLOSING
8
         
SECTION 4.1.
CONDITIONS TO THE OBLIGATIONS OF THE COMPANY AND THE BACKSTOP PARTIES
8
 
SECTION 4.2.
CONDITIONS TO THE OBLIGATIONS OF THE COMPANY
9
 
SECTION 4.3.
CONDITIONS TO THE OBLIGATIONS OF THE BACKSTOP PARTIES
9
       
ARTICLE V TERMINATION
9
         
SECTION 5.1.
TERMINATION
9
 
SECTION 5.2.
EFFECTS OF TERMINATION
10

 
i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Cont’d)
 

 
Page
   
ARTICLE VI MISCELLANEOUS
10
         
SECTION 6.1.
INTERPRETATION; CERTAIN DEFINITIONS
10
 
SECTION 6.2.
REGISTRATION RIGHTS
13
 
SECTION 6.3.
SURVIVAL
13
 
SECTION 6.4.
INDEMNIFICATION
14
 
SECTION 6.5.
LEGENDS
15
 
SECTION 6.6.
NOTICES
15
 
SECTION 6.7.
FURTHER ASSURANCES
17
 
SECTION 6.8.
AMENDMENTS AND WAIVERS
17
 
SECTION 6.9.
FEES AND EXPENSES
17
 
SECTION 6.10.
SUCCESSORS AND ASSIGNS
17
 
SECTION 6.11.
GOVERNING LAW
18
 
SECTION 6.12.
JURISDICTION
18
 
SECTION 6.13.
WAIVER OF JURY TRIAL
18
 
SECTION 6.14.
ENTIRE AGREEMENT
18
 
SECTION 6.15.
EFFECT OF HEADINGS AND TABLE OF CONTENTS
18
 
SECTION 6.16.
SEVERABILITY
19
 
SECTION 6.17.
COUNTERPARTS; NO THIRD PARTY BENEFICIARIES
19
 
SECTION 6.18.
INDEPENDENT INVESTMENT DECISION
19
 
SECTION 6.19.  
SPECIFIC PERFORMANCE
19

 
ii

--------------------------------------------------------------------------------

INVESTMENT AGREEMENT, dated as of October 13, 2016 (this “Agreement”), among
SIGA Technologies, Inc., a Delaware corporation (the “Company”), and ST Holdings
One LLC, a Delaware limited liability company,  (“ST”), Blackwell Partners LLC -
Series A, a Delaware limited liability company, Nantahala Capital Partners
Lomoted Partnership, a Massachusetts limited partnershup, Nantahala Capital
Partners II Limited Partnership, a Delaware limited partnership, Silver Creek CS
SAV, L.L.C., a Delaware limited liability company, and Nantahala Capital
Partners SI, LP, a Delware limited partnership, collectively the “Backstop
Parties” and each individually, a “Backstop Party”). Capitalized terms used but
not otherwise defined are defined in Section 6.1(b) of this Agreement.


R E C I T A L S


WHEREAS, the Company has proposed to offer and sell certain shares of Common
Stock pursuant to a Rights Offering, on the terms and subject to the conditions
set forth in the Registration Statement;


WHEREAS, the Company desires that each Backstop Party provide, and each Backstop
Party has individually agreed with the Issuer to provide a Backstop Commitment
to the Rights Offering, on the terms and subject to the conditions set forth
herein; and


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:


ARTICLE I


THE RIGHTS OFFERING AND BACKSTOP COMMITMENT


Section 1.1.          The Rights Offering.  The Company is contemplating
commencing a rights offering on the following terms: (i) the Company shall
distribute, at no charge to its stockholders, one Right to each holder of record
of Common Stock for each share of Common Stock held by such holder as of the
Record Date, (ii) each Right shall entitle the holder thereof to purchase, at
the election of such holder, such number of shares of Common Stock at the Rights
Subscription Price thereby entitling such holders of rights, in the aggregate,
to subscribe for Common Stock worth an aggregate of up to $35.3 million,
provided that no fractional shares of Common Stock shall be issued, (iii) each
such Right shall be non-transferable, (iv) the rights offering shall remain open
as set forth in the Registration Statement (the “Subscription Period”) and (v)
each holder who fully exercises all Rights held by him shall be entitled to
subscribe for additional shares of Common Stock that were not subscribed for in
the Rights Offering (such exercising holders, the “Exercising Holders”),
provided if an insufficient number of unsubscribed shares of Common Stock are
available, all such over-subscription requests shall be honored proportionately
among the Exercising Holders based on the number of shares of Common Stock each
such holder subscribed for in accordance with clause (ii) (such rights offering,
the “Rights Offering”). The Company hereby agrees to use commercially reasonable
efforts to complete the Rights Offering as soon as reasonably practicable,
subject to the terms and conditions set forth herein. Specifically, the Company
hereby agrees, subject to the terms and conditions set forth herein, to use
commercially reasonable efforts to complete its Registration Statement on Form
S-1, as initially filed with the SEC on May 6, 2016 and as amended on August 22,
2016, and as may be subsequently amended from time to time (the “Registration
Statement”), and use commercially reasonable efforts to cause such Registration
Statement to be declared effective by the SEC as soon as reasonably practicable.
 


1

--------------------------------------------------------------------------------

(b)          Except as provided in Section 6.8 hereof, the Company shall pay all
of its expenses associated with the Registration Statement, the Prospectus, the
Rights Offering and the other transactions contemplated hereby, including filing
and printing fees, fees and expenses of any subscription and information agents,
its counsel and accounting fees and expenses and costs associated with clearing
the Common Stock offered thereby for sale under applicable state securities
Laws.


Section 1.2.          Backstop Commitment
 
(a)            Subject to the consummation of the Rights Offering and the terms
and conditions of this Agreement, in order to provide assurance that the Rights
Offering will be sufficiently subscribed, the Company commits to sell and each
Backstop Party individually commits to the Company to purchase from the Company,
at a price per share equal to the Rights Subscription Price, a number of shares
of Common Stock and, in the case of ST, Preferred Stock, if necessary pursuant
to Section 1.2(f) (the “Backstop Commitment”), equal to the portion of the
Backstopped Amount set forth for each Backstop Party on Schedule 1.2(a)(i);
provided, that each Backstop Party’s Backstop Commitment shall be
proportionately adjusted (in the same manner as the sample adjustments on
Schedule 1.2(a)(ii)) such that the aggregate amount of the securities purchased
by such Backstop Party both pursuant to its Backstop Commitment and through the
exercise of its Rights and over-subscription privilege in the Rights Offering
shall be equal to a percentage of the aggregate amount of all securities
purchased by the Backstop Parties, both pursuant to their Backstop Commitments
and through the exercise of their pro rata Rights and over-subscription
privileges in the Rights Offering, that equals such Backstop Party’s pro rata
percentage of the Backstop Commitment; provided, further, that to the extent any
Backstop Party fails to purchase any portion of its Backstop Commitment, each
other Backstop Party shall purchase, based on its pro rata portion of the
Backstop Commitment, such number of shares as is necessary to satisfy the entire
Backstop Commitment up to such Backstop Party's Backstop Commitment Limit.  The
amount of Preferred Stock to be sold, if any, shall be equal to such amount,
when combined with the amount of Common Stock to be sold pursuant hereto, as
does not require ST to file any notices or other filings required by the HSR
Act.  For purposes of clarity, in all cases the aggregate Backstop Commitment of
the Backstop Parties shall be equal to the full Backstopped Amount subject to
the Backstop Commitment Limits for participating Backstop Parties, as
applicable.


(b)          Simultaneous with the closing of the Rights Offering, the Company
shall issue to each Backstop Party a notice setting forth the Backstopped
Amount. Each Backstop Party shall immediately exercise its pro rata portion of
the Backstop Commitment.


(c)          On the terms and subject to the conditions set forth in this
Agreement, the closing of the Backstop Commitment (the “Closing”) shall occur on
the later of (i) immediately following the closing of the Rights Offering and
(ii) the date that all of the conditions to the Closing set forth in Article IV
have been satisfied or waived (other than those conditions that by their nature
are to be satisfied at the Closing), at the offices of Kramer Levin Naftalis &
Frankel LLP, 1177 Avenue of the Americas, New York, NY  10036, or such other
place, time and date as shall be agreed between the Company and ST (the date on
which the Closing occurs, the “Closing Date”).
 
2

--------------------------------------------------------------------------------

(d)          At the Closing, the Company shall irrevocably instruct the
Company’s transfer agent to issue to the Backstop Parties certificates
representing the Acquired Shares against payment by or on behalf of each
Backstop Party of the purchase price therefor by wire transfer in immediately
available funds to the account designated by the Company in writing at least two
days prior to the expiration date of the Rights Offering.


(e)          At the Closing, the Company shall pay to each Backstop Party its
pro rata portion of the Backstop Option Premium, which shall be allocated as set
forth on Schedule 1.2(e), as adjusted in the event that any Backstop Party fails
to purchase any portion of its Backstiop Commitment and other Backstop Parties
purchase such shares.  The Parties intend to treat the Backstop Commitment and
the Backstop Option Premium as a “put option” and a “put option premium”,
respectively, for all U.S. federal income and other applicable tax purposes;


(f)          If any shares of Preferred Stock are issued to ST, ST shall as soon
as reasonably practicable following the Closing make any filings with or
notifications to the Federal Trade Commission (“FTC”) and the United States
Department of Justice (the “DOJ”) pursuant to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”) and any other Governmental
Entity as may be required by any other applicable federal, state or foreign Law,
order or other legal restraint regulating antitrust matters (collectively, the
“Antitrust Laws”) in respect of  the transactions contemplated by this
Agreement. In the event that the FTC or the DOJ issues a Request for Additional
Information and Documentary Material under the HSR Act in relation to the
transactions contemplated by this Agreement, each of ST and the Company shall
take such measures as may be reasonably necessary to limit the scope of such
Request, certify substantial compliance with such Request and otherwise respond
to and seek to resolve any requests for information, documents, data or
testimony made by the FTC or the DOJ under the HSR Act. Each of ST and the
Company shall use commercially reasonable efforts to take, or cause to be taken,
all other actions and do, or cause to be done, all other things necessary,
proper or advisable to secure clearance under the HSR Act and all applicable
Antitrust Laws (including the expiration or termination of any applicable
waiting period thereunder) of the transactions contemplated by this Agreement.


(g)          Upon clearance under the HSR Act and all applicable Antitrust Laws
(including the expiration or termination of any applicable waiting period
thereunder), the shares of Preferred Stock issued in fulfillment of ST’s
Backstop Commitment shall automatically and without any further action on the
part of any Person convert to shares of Common Stock.
 
3

--------------------------------------------------------------------------------

ARTICLE II


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as Previously Disclosed, the Company represents and warrants to each of
the Backstop Parties that:


Section 2.1.          Organization, Good Standing and Qualification.  The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to carry on its business as now conducted and as proposed to be
conducted.  The Company is duly qualified to transact business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by them makes such
qualification necessary, except where the failure to so qualify would not,
individually or in the aggregate, have a material adverse effect on the
business, condition (financial or otherwise), earnings, properties or results of
operations of the Company (a “Material Adverse Effect”).


Section 2.2.          Authorization.  The transactions contemplated by this
Agreement have been approved by the Board.  This Agreement constitutes valid and
legally binding obligations of the Company, enforceable in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other Laws of general applicability
affecting the rights of creditors and by general equitable principles.


Section 2.3.          No Conflicts.  The execution and delivery of this
Agreement and the consummation of the issuance of the shares of Common Stock and
the transactions contemplated by this Agreement do not and will not conflict
with or result in a breach by the Company of any of the terms or provisions of,
or constitute a default under, the certificate of incorporation or bylaws of the
Company, or any indenture, credit agreement, mortgage, deed of trust or other
agreement or instrument to which the Company is a party or by which it or any of
its properties or assets are bound, or any existing applicable decree, judgment
or order of any court, Federal or state regulatory body, administrative agency
or other governmental body having jurisdiction over the Company or any of its
properties or assets.


Section 2.4.          Exemption from Registration.  The issuance and sale of
Acquired Shares to the Backstop Parties representing the Backstop Commitment
pursuant to this Agreement is exempt from the registration and prospectus
delivery requirements of the Securities Act.  In the case of each offer or sale
of the Acquired Shares, no form of general solicitation or general advertising
was used by the Company or its representatives, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.  Neither the Company nor any person acting
on its behalf has offered or sold, nor will the Company or any person acting on
its behalf offer or sell directly or indirectly, any Common Stock or any other
security in any manner that would render the issuance and sale of any of the
Acquired Shares a violation of Section 5 of the Securities Act or the
registration or qualification requirements of any state securities laws, nor has
the Company authorized, nor will it authorize, any person to act in such manner.
 
4

--------------------------------------------------------------------------------

Section 2.5.          Compliance with Laws.  As of the date hereof, the conduct
of the business of the Company complies (and has complied) in all material
respects with all applicable Law.  The Company has not received notice of any
alleged violation of applicable Law from any Governmental Entity.  The Company
shall comply with all applicable securities laws with respect to the sale of the
shares of Common Stock, and, if applicable, any shares of Preferred Stock,
including, but not limited to, the filing of all reports required to be filed in
connection therewith with the SEC or any other regulatory authority.


Section 2.6.          Litigation.  Except as disclosed in the Registration
Statement, there is no action, suit or proceeding before or by any Governmental
Entity, now pending or, to the knowledge of the Company, threatened, against or
affecting the Company, or any of the Company, its assets or properties, which
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.


Section 2.7.          Capitalization.  The Company, as of the date of the
Closing, will have six hundred million (600,000,000) shares of Common Stock and
twenty million (20,000,000) shares of preferred stock, par value $.0001 per
share (the “Preferred Stock”) authorized pursuant to its amended and restated
certificate of incorporation and 54,284,296 shares of Common Stock and no shares
of Preferred Stock issued and outstanding as of the date hereof.  All of the
issued and outstanding shares of capital stock of the Company have been duly
authorized and are validly issued, fully paid and non-assessable.


(b)          Except as provided for under the Plan (as defined in the
Registration Statement) or as Previously Disclosed or described in the
Registration Statement, (i) there is no subscription, warrant, option,
convertible security or other right (contingent or otherwise) to purchase or
acquire any shares of capital stock of the Company that is authorized or
outstanding, (ii) the Company does not have any obligation (contingent or
otherwise) to issue any subscription, warrant, option, convertible security or
other such right or to issue or distribute to holders of any shares of its
capital stock or other equity securities any evidences of indebtedness or assets
of the Company, (iii) the Company does not have any obligation (contingent or
otherwise) to purchase, redeem or otherwise acquire any shares of its capital
stock (or other equity securities) or any interest therein or to pay any
dividend or make any other distribution in respect thereof, and (iv) there are
no outstanding or authorized stock appreciation, phantom stock or similar rights
with respect to the Company.


Section 2.8.          SEC Reports.


The consolidated financial statements of the Company and the related notes
contained in the SEC Reports present fairly, in all material respects, the
financial position of the Company as of the dates indicated, and the results of
its operations, cash flows and the changes in shareholders’ equity for the
periods therein specified, subject, in the case of unaudited financial
statements for interim periods, to normal year-end audit adjustments.  Such
financial statements (including the related notes) have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
therein specified, except that unaudited financial statements may not contain
all footnotes required by GAAP.  Each of the SEC Reports has been timely filed,
to the extent required by law, and, as of their respective dates, each of the
SEC Reports, as amended, complied as to form in all material respects with the
applicable requirements of the Securities Act or the Exchange Act or any other
applicable law, as the case may be, and the rules and regulations of the SEC
thereunder, in each case, to the extent applicable to such SEC Reports, and none
of the SEC Reports contained, when filed or, if amended prior to the date of
this Agreement, as of the date of such amendment with respect to those
disclosures that are amended, any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company has made available each of the SEC Reports
(including via the EDGAR system). As of the date hereof, there are no material
outstanding or unresolved comments in comment letters from the SEC staff with
respect to any of the SEC Reports. To the knowledge of the Company, as of the
date hereof, (A) none of the SEC Reports is the subject of ongoing SEC review or
outstanding SEC comment and (B) neither the SEC nor any other Governmental
Entity is conducting any investigation or review of any SEC Reports.
 
5

--------------------------------------------------------------------------------

Section 2.9.          Brokers.  The Company has taken no action which would give
rise to any claim by any person for brokerage commissions, finders’ fees or
similar payments by any Backstop Party relating to this Agreement or the
transactions contemplated hereby.


Section 2.10.          Consents.  Except as to the consent of the United States
Bankruptcy Court for the Southern District of New York in connection with the
Company’s chapter 11 case (as further described in the Registration Statement)
and filings which may be required under applicable state securities regulations,
no consent, authorization, approval, order, license, certificate, or permit of
or from, or declaration or filing with, any federal, state, local, or other
governmental authority or of any court or other tribunal is required by the
Company in connection with the transactions contemplated hereby.  No consent of
any party to any Contract to which the Company is a party, or by which any of
its properties or assets is bound, is required for the execution, delivery, or
performance by the Company of the transactions contemplated by the Agreement.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES


Each Backstop Party severally, and not jointly, represents and warrants solely
with respect to itself to the Company that:


Section 3.1.          Authorization.  Such Backstop Party has the full power and
authority to execute, deliver and perform this Agreement and to perform its
obligations hereunder.  This Agreement has been duly approved by all necessary
action of such Backstop Party, as applicable, has been executed by persons duly
authorized, and constitutes a valid and legally binding obligation of such
Backstop Party, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other Laws of general applicability affecting the rights of
creditors and by general equitable principles.
 
6

--------------------------------------------------------------------------------

Section 3.2.          No Violations or Conflicts.


The execution and delivery of this Agreement and the consummation of the
purchase of the shares of Common Stock and the transactions contemplated by this
Agreement do not and will not conflict with or result in a breach by such
Backstop Party of any of the terms or provisions of, or constitute a default
under, any provision of the organizational or governing documents of such
Backstop Party or any of their respective Affiliates, or any indenture, credit
agreement, mortgage, deed of trust or other agreement or instrument to which
such Backstop Party or any of their respective Affiliates are a party or by
which it or any of its properties or assets are bound, or any existing
applicable decree, judgment or order of any court, Federal or state regulatory
body, administrative agency or other governmental body having jurisdiction over
such Backstop Party or any of its properties or assets.


Section 3.3.           Exempt Transaction; Investment Intent.  Such Backstop
Party is an accredited investor as the term is defined in Rule 501(a) under the
Securities Act and (b) Such Backstop Party is purchasing the Acquired Shares for
its own account and not with a view of reselling its Acquired Shares in
violation of the Securities Act.


Section 3.4.          Independent Investigation.  In agreeing to purchase
Acquired Shares pursuant to this Agreement, such Backstop Party has relied upon
an independent investigation made by it and, to its knowledge has, prior to the
date hereof, been given access to and the opportunity to examine all books and
records of the Company, and all material contracts and documents of the Company;
provided, that such investigation shall not affect a Backstop’s Party’s ability
to rely on the accuracy of the representations and warranties of the Company set
forth herein.  Such Backstop Party will keep confidential all non-public
information regarding the Company that it receives from the Company unless
disclosure of such information is compelled by a court or other administrative
body or to comply with applicable Law.  In making the investment decision to
purchase the Acquired Shares, such Backstop Party is not relying on any oral or
written representations or assurances from the Company, any representation of
the Company or any other person other than as set forth in this Agreement, the
public filings of the Company or in a document executed by a duly authorized
representative of the Company.  Such Backstop Party has such experience in
business and financial matters that it is capable of evaluating the risk of its
investment and determining the suitability of its investment.


Section 3.5.          Economic Risk.  Such Backstop Party understands and
acknowledges that an investment in Acquired Shares involves a high degree of
risk, including a possible total loss of investment.  Such Backstop Party
represents that it is able to bear the economic risk of the investment.  In
making this statement, such Backstop Party hereby represents and warrants that
such Backstop Party has adequate means of providing for its current needs and
contingencies.  Such Backstop Party further represents that it has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the investment in the Acquired Shares to be
received by it.  Further, such Backstop Party represents that it has no present
need for liquidity in the Acquired Shares.
 
7

--------------------------------------------------------------------------------

Section 3.6.          No Government Recommendation or Approval.  Such Backstop
Party understands that no United States federal or state agency or similar
agency of any other country has passed upon or made any recommendation or
endorsement of the Company, this transaction or the subscription of its Acquired
Shares.


Section 3.7.          No Registration.  Such Backstop Party understands that the
Acquired Shares to be received by such Backstop Party pursuant to this Agreement
have not been registered under the Securities Act and are being offered and sold
pursuant to and in reliance of an exemption from registration contained in the
Securities Act based in part upon the representations of such Backstop Party
contained herein and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of each Backstop Party set forth herein in order to determine the applicability
of such exemptions and the suitability of such Backstop Party to acquire such
Acquired Shares.


Section 3.8.          No Public Solicitation.  Such Backstop Party does not know
of any public solicitation or advertisement of an offer in connection with the
proposed issuance and sale of the Acquired Shares.


Section 3.9.          Independent Legal Advice.  Such Backstop Party and the
Company acknowledge that each has had the opportunity to review this Agreement
and the transactions contemplated by this Agreement, and has consulted with its
own legal counsel, and other advisors prior to execution of the Agreement.


ARTICLE IV


CONDITIONS TO CLOSING


Section 4.1.          Conditions to the Obligations of the Company and the
Backstop Parties.  The obligations of the Company and each of the Backstop
Parties to effect the Closing shall be subject to the following conditions:


(a)          all authorizations, consents, orders or permits of, or filings
with, and the expirations of waiting periods required from (as applicable), any
Governmental Entity shall have been filed, have occurred or been obtained (all
such authorizations, consents, orders, permits or filings, and the lapse of all
such waiting periods being referred to as the “Requisite Regulatory Approvals”)
and all such Requisite Regulatory Approvals shall be in full force and effect;


(b)          no provision of any applicable Law and no judgment, injunction,
order or decree shall prohibit the consummation of any of the transactions
contemplated at the Closing; and


(c)          the consummation of the Rights Offering in accordance in all
material respects with the terms and subject to the conditions set forth in
Section 1.1(b).
 
8

--------------------------------------------------------------------------------

Section 4.2.          Conditions to the Obligations of the Company.  The
obligations of the Company to effect the Closing shall be subject to the
following conditions:


(a)          all representations and warranties of each Backstop Party in this
Agreement shall be true and correct as of the date hereof and as of the Closing
Date (except to the extent that any such representation and warranty expressly
speaks as of an earlier date, in which case such representation and warranty
shall be true and correct as of such earlier date); and


(b)          Each Backstop Party shall have performed in all material respects
all its obligations hereunder required to be performed by such Backstop Party at
or prior to the Closing.


Section 4.3.          Conditions to the Obligations of the Backstop Parties. 
The obligations of each of the Backstop Parties to effect the Closing shall be
subject to the following conditions:


(a)          the representations and warranties of the Company contained in this
Agreement shall be true and correct as of the date hereof and as of the
Registration Effective Date (except to the extent that any such representation
and warranty expressly speaks as of an earlier date, in which case such
representation and warranty shall be true and correct as of such earlier date);
and


(b)          the Company shall have performed in all material respects all of
its obligations hereunder required to be performed by it at or prior to the
Closing.
 
ARTICLE V


TERMINATION


Section 5.1.          Termination.  This Agreement may be terminated at any time
prior to the Closing:


(a)          by mutual written agreement of the Company and each of the Backstop
Parties;


(b)          by either the Company or ST, upon written notice to the other
parties hereto, in the event that the Closing does not occur on or before
December 1, 2016 (as may be extended at the option of the ST);
provided, however; the right to terminate this Agreement pursuant to this
Section 5.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date; or


(c)          by the Company, on the one hand, or all the Backstop Parties, upon
written notice to each other party, in the event that any Governmental Entity
shall have issued any order, decree or injunction or taken any other action
restraining, enjoining or prohibiting any of the transactions contemplated by
this Agreement, and such order, decree, injunction or other action shall have
become final and nonappealable.

9

--------------------------------------------------------------------------------

Section 5.2.          Effects of Termination.  In the event of the termination
of this Agreement as provided in Section 5.1, this Agreement (other than Article
VI which shall remain in full force and effect) shall forthwith become wholly
void and of no further force and effect; provided that nothing herein shall
relieve any party from liability for intentional breach of this Agreement.


ARTICLE VI


MISCELLANEOUS


Section 6.1.          Interpretation; Certain Definitions.


(a)          Interpretation.  When a reference is made in this Agreement to
“Preamble,” “Articles,” “Sections” or “Annexes,” such reference shall be to a
Preamble, Article or Section of, or Annex to, this Agreement unless otherwise
indicated.  The terms defined in the singular have a comparable meaning when
used in the plural, and vice versa.  The table of contents and headings
contained in this Agreement are for reference purposes only and are not part of
this Agreement.  Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed followed by the words “without
limitation.”  No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel.  All references to “$” or “dollars” mean the lawful currency of the
United States of America.  Except as expressly stated in this Agreement, all
references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section. References to “words of similar import” with
respect to Material Adverse Effect or materiality, does not include knowledge
qualifiers.  The use herein of masculine, feminine or neuter forms shall also
denote the other forms, as in each case the context may require.  This Agreement
will be interpreted as if it were a series of separate agreements between the
Company and each Backstop Party individually.


(b)          Certain Definitions.  As used in this Agreement, the terms have the
following meanings:


“Acquired Shares” means shares of Common Stock and Preferred Stock, if any,
acquired by the Backstop Parties pursuant to the Backstop Commitment.


 “Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person; provided, for purposes of this Agreement, the Company shall not be
deemed to be an Affiliate of any Backstop Party.


“Agreement” shall have the meaning set forth in the Preamble.


“Antitrust Laws” shall have the meaning set forth in Section 1.2(e).
 
10

--------------------------------------------------------------------------------

“Backstop Commitment” shall have the meaning set forth in Section 1.2(a).


"Backstop Commitment Limit" shall equal each Backstop Party's Backstop
Commitment  pro rata percentage as identified in Schedule 1.2(a)(i) times the
maximum possible Backstop Amount ($35.3 million dollars); provided, that the
Backstop Commitment Limit for ST shall equal one hundred percent of the the
Backstopped Amount.


“Backstop Option Premium” shall be equal to five percent (5%) of the aggregate
amount of the Rights Offering, payable, at the option of the Company, in (i)
Common Stock or, if required due to compliance with Antitrust Laws, Preferred
Stock, (ii) cash or (iii) other equity securities; provided, that with respect
to option (iii), the type of equity securities shall be as mutually agreed by
the parties.  The Backstop Option Premium shall be paid to the Backstop Parties
in accordance with the allocation set forth on Schedule 1.2(e), provided, that
to the extent any Backstop Party fails to honor any portion of its Backstop
Commitment, the Backstop Party who honors such portion of such defaulting
Backstop Party’s Backstop Commitment shall receive any portion of the Backstop
Option Premium associated with such portion of such defaulting Backstop Party’s
Backstop Commitment.


“Backstopped Amount” shall mean the number of shares of Common Stock and
Preferred Stock, if any, by which (i) the number of shares of Common Stock
necessary to be sold in the Rights Offering in order to raise aggregate proceeds
equal to $35.3 million exceeds (ii) the number of shares of Registered Common
Stock subscribed for and purchased pursuant to the Rights Offering. Such
Preferred Stock issued in connection with the Backstop Commitment shall have the
same economic rights as shares of Common Stock but shall have no voting rights
and shall be convertible on a one-to-one basis with the Common Stock.


“Board” means the board of directors of the Company.


“Business Day” means any day other than a Saturday, Sunday or one on which banks
are authorized to close in New York, New York.


 “Closing” shall have the meaning set forth in Section 1.2(c).


“Closing Date” shall have the meaning set forth in Section 1.2(c).


 “Common Stock” means the common stock, par value $0.0001 per share, of the
Company.


“Company” shall have the meaning set forth in the Preamble.


 “Contract” means any contracts, agreements, licenses, notes, bonds, mortgages,
indentures, commitments, leases or other instruments or obligations, whether
written or oral.


“DGCL” means the Delaware General Corporation Law, as amended.


“DOJ” shall have the meaning set forth in Section 1.2(e).


“Exchange Act” shall have the meaning set forth in Section 2.5.
 
11

--------------------------------------------------------------------------------

“FTC” shall have the meaning set forth in Section 1.2(e).


“GAAP” means United States generally accepted accounting principles.


“Governmental Entity” means any domestic or foreign governmental or regulatory
authority, agency, commission, body, court or other legislative, executive or
judicial governmental entity.


“HSR Act” shall have the meaning set forth in Section 1.2(e).


“Law” means any federal, state, local or foreign law, statute or ordinance,
common law, or any rule, regulation, judgment, order, writ, injunction, decree,
arbitration award, license or permit of any Governmental Entity.


“Loss” shall have the meaning set forth in Section 6.4(b).


“Material Adverse Effect” shall have the meaning set forth in Section 2.1.


 “Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity or other entity of any kind or
nature.


“Preferred Stock” shall have the meaning set forth in Section 2.7(a).


“Previously Disclosed” means (i) information set forth in or incorporated in the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2015
or its other reports and forms filed with the SEC under Sections 13(a), 14(a) or
15(d) of the Exchange Act on or after January 1, 2016 (except for risks and
forward looking information set forth or incorporated in the section “Risk
Factors” in the Form 10-K or in any forward looking statement disclaimers or
similar statements that are similarly non-specific and are predictive or forward
looking in nature) and (ii) the information set forth in the Schedules
corresponding to the provision of this Agreement to which such information
relates (provided that any disclosure with respect to a particular paragraph or
section of this Agreement or the Schedules shall be deemed to be disclosed for
other paragraphs and sections of the Agreement and the Schedules to the extent
that the relevance of such disclosure would be reasonably apparent to a reader
of such disclosure).


“Prospectus” means the final prospectus relating to the Rights Offering filed
pursuant to Rule 424 of the Securities Act.


 “Record Date” means the date as of which each holder of Common Stock shall be
offered one Right for each share of Common Stock held as of such date, which
date shall be selected by the Board in accordance with the DGCL.


“Registered Common Stock” means Common Stock issued in the Rights Offering to
Persons.
 
12

--------------------------------------------------------------------------------

 “Registration Effective Date” means the date on which the Registration
Statement is declared effective by the SEC.


 “Registration Statement” shall have the meaning set forth in Section 1.1(a).


“Representatives” means, with respect to a Person, such Person’s directors,
officers, investment bankers, attorneys, accountants and other advisors or
representatives.


“Regulatory Approvals” shall have the meaning set forth in Section 4.1(a).


“Right” means one non-transferable right to subscribe for shares of Common Stock
as set forth in the Registration Statement.


“Rights Offering” shall have the meaning set forth in Section 1.1(a).


“Rights Subscription Price” means a price per share as set forth in the
Registration Statement.


“Schedules” means the disclosure schedules delivered by the Company concurrently
with the execution of this Agreement.


“SEC” means the Securities and Exchange Commission.


“SEC Reports” means the Company’s filings made with the SEC.


“Securities Act” means the Securities Act of 1933, as amended.


“Shelf Registration Statement” shall have the meaning set forth in Section 6.2.


“Subscription Period” shall have the meaning set forth in Section 1.1(a).


Section 6.2.          Registration Rights.  If the Company proposes to file with
the SEC a registration statement for the sale of Common Stock on a delayed or
continuous basis (a “Shelf Registration Statement”), the Company will use its
reasonable best efforts to include the Acquired Shares in such Shelf
Registration Statement so that each Backstop Party will be able to sell its
Acquired Shares without regard to any volume limitation or holding period
requirements under Rule 144 under the Securities Act. No Backstop Party shall be
required to make any representations or warranties to or agreements with the
Company other than representations, warranties or agreements regarding such
Backstop Party, such Backstop Party’s title to the registered shares of Common
Stock and such Backstop Party’s intended method of distribution or any other
representations required to be made by such Backstop Party under applicable law,
and the aggregate amount of the liability of such Backstop Party in connection
with any sales under a Shelf Registration Statement shall not exceed such
Backstop Party’s net proceeds from the sale of Common Stock under the Shelf
Registration Statement.  All expenses incident to the Company’s compliance with
this section shall be paid by the Company.
 
Section 6.3.          Survival.  Each of the representations and warranties in
this Agreement (or any certificate delivered pursuant hereto) shall survive the
execution and delivery of this Agreement and the Closing but only for a period
of twelve (12) months following the Closing Date.
 
13

--------------------------------------------------------------------------------

Section 6.4.          Indemnification.  Notwithstanding anything in this
Agreement to the contrary, from and after the date hereof the Company agrees to
indemnify, defend and hold harmless each Backstop Party and their respective
Affiliates and each of their respective officers, directors, partners,
employees, agents and Representatives (the “Indemnified Parties” and each, an
“Indemnified Party”), to the fullest extent lawful, from and against any and all
actions, suits, claims, proceedings, costs, losses, liabilities, damages,
expenses (including reasonable and documented fees of counsel), amounts paid in
settlement and other costs (collectively, “Losses”) arising out of or relating
to the Company’s breach of any representation, warranty, covenant or agreement
made by the Company contained in this Agreement. The Company agrees that it will
not, without the Indemnified Party’s prior written consent, not to be
unreasonably withheld or delayed, settle or compromise any claim or consent to
entry of any judgment in respect thereof in any pending or threatened action,
suit, claim or proceeding in respect of which indemnification has been sought
hereunder unless such settlement or compromise includes an unconditional release
of such Indemnified Party from all liability arising out of such action, suit,
claim or proceeding.


(b)          The Company shall indemnify and hold harmless, to the full extent
permitted by law, each Backstop Party, and its respective Indemnified Parties
from and against any and all losses, penalties, judgments, suits, costs, claims,
damages, liabilities and expenses, joint or several (including reasonable costs
of investigation and legal expenses) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in a Shelf Registration Statement (including any final,
preliminary or summary prospectus contained therein or any amendment thereof or
supplement thereto or any documents incorporated by reference therein), or any
other disclosure document produced by or on behalf of the Company or any of its
subsidiaries including reports and other documents filed under the Exchange Act
or any “free writing prospectus” or amendment thereof or supplement thereto,
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus, preliminary prospectus or any free writing prospectus in light of
the circumstances under which they were made) not misleading to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information has not been corrected in a subsequent writing prior to or
concurrently with the sale of the Acquired Shares to the Person asserting the
claim.  or (iii) any actions or inactions or proceedings in respect of the
foregoing whether or not such indemnified party is a party thereto.


(c)          Indemnification by the Selling Backstop Party. Each Backstop Party
that sells Common Stock under a Shelf Registration Statement agrees (severally
and not jointly) to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, and its officers and directors from and against any Losses
resulting from (i) any untrue statement of a material fact in such Shelf
Registration Statement (including any final, preliminary or summary prospectus
contained therein or any amendment thereof or supplement thereto or any
documents incorporated by reference therein or any “free writing prospectus” or
amendment thereof or supplement thereto), or (ii) any omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, preliminary prospectus or any
“free writing prospectus,” in light of the circumstances under which they were
made) not misleading, to the extent, but only to the extent, that such untrue
statement or omission is contained in any information furnished in writing by
such selling Backstop Party to the Company specifically for inclusion in the
Shelf Registration Statement and has not been corrected in a subsequent writing
prior to or concurrently with the sale of the Acquired Shares to the Person
asserting the claim. In no event shall the liability of any selling Backstop
Party hereunder be greater in amount than the dollar amount of the net proceeds
received by such Backstop Party under the sale of Acquired Shares giving rise to
such indemnification obligation.
 
14

--------------------------------------------------------------------------------

(d)          The obligations of the Company under this Section 6.3 shall survive
the Closing or termination of this Agreement and the transfer of any Acquired
Shares. The agreements contained in this Section 6.3 shall be in addition to any
other rights of the Indemnified Party against the Company or others, under this
Agreement.


Section 6.5.          Legends.  Each Backstop Party agrees with the Company that
the certificate representing the Acquired Shares shall contain a legend
substantially similar to the following effect:


THESE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 (AS AMENDED, THE
“SECURITIES ACT”) OR UNDER ANY APPLICABLE STATE SECURITIES LAWS.  THESE SHARES
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED, ABSENT AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS, OR UNLESS THE PROPOSED TRANSFER MAY BE EFFECTED WITHOUT
REGISTRATION OR QUALIFICATION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS.


Section 6.6.          Notices.  All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered
personally or by electronic transmission, upon confirmation of receipt or (b) on
the first Business Day following the date of dispatch if delivered by a
recognized next-day courier services, to the parties to this Agreement at the
following address or to such other address either party to this Agreement shall
specify by notice to the other party:


If to the Company:


With a copy to (which shall not constitute notice):


SIGA Technologies, Inc.
660 Madison Avenue
New York, NY 10065
Attention: Daniel J. Luckshire
Email: dluckshire@siga.com
 
15

--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):


Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: James Grayer, Esq.
Email: jgrayer@kramerlevin.com


Robin Abrams, Esq.
SIGA Technologies, Inc.
660 Madison Avenue
New York, NY 10065
Email: rabrams@siga.com


If to ST:


Michael Borofsky
ST Holdings One LLC
35 East 63rd Street
New York, NY 10065
Email: mborofsky@mafgrp.com


If to Blackwell Partners LLC - Series A:


c/o Nantahala Capital Management, LLC
19 Old Kings Highway S, Suite 200
Darien, CT 06820
Attention: Paul Rehm
Email: paul@nantahalapartners.com & info@nantahalapartners.com


If to Nantahala Capital Partners Limited Partnership:


c/o Nantahala Capital Management, LLC
19 Old Kings Highway S, Suite 200
Darien, CT 06820
Attention: Paul Rehm
Email: paul@nantahalapartners.com & info@nantahalapartners.com
 
16

--------------------------------------------------------------------------------

If to Nantahala Capital Partners II Limited Partnership:


c/o Nantahala Capital Management, LLC
19 Old Kings Highway S, Suite 200
Darien, CT 06820
Attention: Paul Rehm
Email: paul@nantahalapartners.com & info@nantahalapartners.com


If to Silver Creek CS SAV, L.L.C.:


c/o Nantahala Capital Management, LLC
19 Old Kings Highway S, Suite 200
Darien, CT 06820
Attention: Paul Rehm
Email: paul@nantahalapartners.com & info@nantahalapartners.com


If to Nantahala Capital Partners SI, LP:


c/o Nantahala Capital Management, LLC
19 Old Kings Highway S, Suite 200
Darien, CT 06820
Attention: Paul Rehm
Email: paul@nantahalapartners.com & info@nantahalapartners.com


Section 6.7.          Further Assurances. Each party hereto shall do and perform
or cause to be done and performed all further acts and shall execute and deliver
all other agreements, certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.


Section 6.8.          Amendments and Waivers. Any provision of this Agreement
may be amended or waived if, but only if, such amendment or waiver is in writing
and is duly executed and delivered by the parties hereto.  No failure or delay
by any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by Law.


Section 6.9.          Fees and Expenses. Without limiting the Company’s
obligations under Section 1.1(e), any expenses of any Backstop Party incurred in
connection with the transactions contemplated under this Agreement, including,
without limitation, any and all advisory, legal, filing and other fees incurred
in connection therewith, whether incurred prior to or after the date hereof,
shall in each case be paid by such Backstop Party. For avoidance of doubt, ST
shall be responsible for all costs and expenses related to or arising from any
HSR Act filing.
 
Section 6.10.          Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  This Agreement shall not be assignable by
operation of law or otherwise, provided that, a Backstop Party shall be
permitted, to assign this Agreement to any of their respective Affiliates,
provided that (i) such assignee shall execute an agreement for the benefit of
the Company in form and substance reasonably satisfactory to the Company,
pursuant to which such proposed assignee agrees to be bound by the terms and
conditions of this Agreement and (ii) that no such assignment shall relieve any
Backstop Party of its obligations hereunder.  Without limiting the foregoing,
none of the rights of any Backstop Party hereunder shall be assigned to, or
enforceable by, any Person to whom such Backstop Party may transfer capital
stock of the Company (other than a transfer to such Backstop Party’s Affiliates
to the extent permitted in accordance with the terms of this Agreement).
 
17

--------------------------------------------------------------------------------


Section 6.11.          Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CHOICE OF LAW RULES OF SUCH STATE, EXCEPT FOR MATTERS ARISING UNDER THE
SECURITIES ACT OR THE EXCHANGE ACT WHICH MATTERS SHALL BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH SUCH LAWS.


Section 6.12.          Jurisdiction.  The parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby may only be brought in the United States District Court for
the Southern District of New York or any New York State court sitting in the
County of New York, and each of the parties hereby consents to the jurisdiction
of such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by Law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.


Section 6.13.          Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


Section 6.14.          Entire Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties and/or their affiliates with respect to the subject
matter of this Agreement.


Section 6.15.          Effect of Headings and Table of Contents.  The Article
and Section headings herein and the Table of Contents are for convenience only
and shall not affect the construction hereof.
 
18

--------------------------------------------------------------------------------

Section 6.16.          Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable Law, such provision
shall be deemed to be excluded from this Agreement and the balance of this
Agreement shall be interpreted as if such provision were so excluded and shall
be enforced in accordance with its terms to the maximum extent permitted by Law.


Section 6.17.          Counterparts; No Third Party Beneficiaries.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures were upon the same
instrument. Facsimile or electronic transmission in any portable document format
(i.e., pdf) of any signed original document and/or retransmission of any signed
facsimile transmission will be deemed equivalent to delivery of an original.
Except to the extent contemplated by Section 6.3, no provision of this Agreement
shall confer upon any Person other than the parties hereto any rights or
remedies hereunder.


Section 6.18.          Independent Investment Decision.  No Backstop Party has
agreed to act with any other Backstop Party for the purpose of acquiring,
holding, voting or disposing of the Acquired Shares purchased hereunder or any
other securities of the Company for purposes of Section 13(d) under the Exchange
Act, and each Backstop Party is acting independently with respect to its
investment in the Acquired Shares. The decision of each Backstop Party to
purchase shares of Common Stock or Preferred Stock, as appropriate, pursuant to
this Agreement has been made by such Backstop Party independently of any other
purchase and independently of any information, materials, statements or opinions
as to the business, affairs, operations, assets, properties, liabilities,
results of operations, condition (financial or otherwise) or prospects of the
Company or its subsidiaries which may have made or given by any other Backstop
Party or by any agent or employee of any other Backstop Party, and no Backstop
Party or any of its agents or employees shall have any liability to any other
Backstop Party (or any other person) relating to or arising from any such
information, materials, statements or opinions.


Section 6.19.          Specific Performance.  The transactions contemplated by
this Agreement are unique.  Accordingly, each of the Company and each Backstop
Party  acknowledge and agree that, in addition to all other remedies to which it
may be entitled, each of the parties hereto is entitled to seek a decree of
specific performance, provided that such party is not in material default
hereunder. The Company and each Backstop Party agree that, if for any reason a
party shall have failed to perform its obligations under this Agreement, then
the party seeking to enforce this Agreement against such nonperforming party
shall be entitled to specific performance and injunctive and other equitable
relief, and the parties further agree to waive any requirement for the securing
or posting of any bond in connection with the obtaining of any such injunctive
or other equitable relief.  This provision is without prejudice to any other
rights that any party may have against another party for any failure to perform
its obligations under this Agreement, including the right to seek damages for a
breach of any provision of this Agreement, and all rights, powers and remedies
available (at law or in equity) to a party in respect hereof by the other party
shall be cumulative and not alternative or exclusive, and the exercise or
beginning of the exercise of any thereof by a party shall not preclude the
simultaneous or later exercise of any other rights, powers or remedies by such
party.
 
19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
SIGA TECHNOLOGIES, INC.
           
By:
/s/ Daniel J. Luckshire
   
Name: 
Daniel J. Luckshire
   
Title:
EVP and CFO
 

 

--------------------------------------------------------------------------------

 
ST HOLDINGS ONE LLC
           
By:
/s/ Michael Borofsky
   
Name: 
Michael Borofsky
   
Title:
Authorized Signatory
 

 

--------------------------------------------------------------------------------

 
BLACKWELL PARTNERS LLC  - SERIES A
         
By:
/s/ Jannine Lall
 
Name: 
Jannine Lall
   
Title:
Controller, DUMAC Inc
           
By:
/s/ Justin B. Nixon
 
Name:
Justin B. Nixon
   
Title:
Investment Manager, DUMAC Inc.
           
NANTAHALA CAPITAL PARTNERS LIMITED PARTNERSHIP
         
By:
Nantahala Capital Management, LLC
             
Its General Partner
           
By:
/s/ Wilmot Harkey
           
Name: Wilmot Harkey
           
Title: Manager
 

 

--------------------------------------------------------------------------------

 
NANTAHALA CAPITAL PARTNERS LIMITED PARTNERSHIP
         
By:
Nantahala Capital Management, LLC
             
Its General Partner
           
By:
/s/ Wilmot Harkey
           
Name: Wilmot Harkey
           
Title: Manager
           
SILVER CREEK CS SAV, L.L.C.
         
By:
Nantahala Capital Management, LLC
             
Its Investment Manager
           
By:
/s/ Wilmot Harkey
           
Name: Wilmot Harkey
           
Title: Manager
           
NANTAHALA CAPITAL PARTNERS SI, LP
         
By:
Nantahala Capital Management, LLC
             
Its Investment Manager
           
By:
/s/ Wilmot Harkey
           
Name: Wilmot Harkey
           
Title: Manager
 

 

--------------------------------------------------------------------------------

SCHEDULE 1.2(a)(i)


Backstop Commitment Pro Rata Portions


ST Holdings One LLC
79.744%
   
Blackwell Partners LLC - Series A
4.582%
   
Nantahala Capital Partners Limited Partnership
1.732%
   
Nantahala Capital Partners II Limited Partnership
4.270%
   
Silver Creek CS SAV, L.L.C.
2.265%
   
Nantahala Capital Partners SI, LP
7.407%
     
100.000%

 



--------------------------------------------------------------------------------

SCHEDULE 1.2(a)(ii)


Sample Backstop Commitment Adjustments
 

   
Pro Rata Allocation:
       
Shares
   
Pro Rata
Allocation
                       
Party A
   
8,142,644
   
75.0%
                       
Party B
   
2,714,215
   
25.0%
                 
Amount
Purchased by
Backstop
Parties in
Rights
Offering
 
+ 
Backstopped
Amount
 
= 
Total
Amount
to be Purchased
by Backstop
Parties
 
Backstop
Tranche 1
   
Backstop
Tranche 2
   
Total
Purchases
 
Example 1:
                                   
Party A
 
$
12,000,000
               
$
0
   
$
6,562,500
   
$
18,562,500
 
Party B
 
$
2,750,000
           
$
1,250,000
   
$
2,187,500
   
$
6,187,500
     
$
14,750,000
   
$
10,000,000
   
$
24,750,000
   
$
1,250,000
   
$
8,750,000
   
$
24,750,000
 
Example 2:
                                               
Party A
 
$
8,000,000
                   
$
4,000,000
   
$
4,500,000
   
$
16,500,000
 
Party B
 
$
4,000,000
                   
$
0
   
$
1,500,000
   
$
5,500,000
     
$
12,000,000
   
$
10,000,000
   
$
22,000,000
   
$
4,000,000
   
$
6,000,000
   
$
22,000,000
 
Example 3:
                                               
Party A
 
$
12,000,000
                   
$
0
   
$
0
   
$
12,000,000
 
Party B
 
$
2,750,000
                    $ 500,000    
$
0
   
$
3,250,000
     
$
14,750,000
   
$
500,000
   
$
15,250,000
   
$
500,000
   
$
0
   
$
15,250,000
 
Example 4:
                                               
Party A
 
$
8,000,000
                   
$
500,000
   
$
0
   
$
8,500,000
 
Party B
 
$
4,000,000
                   
$
0
   
$
0
   
$
4,000,000
     
$
12,000,000
   
$
500,000
   
$
12,500,000
   
$
500,000
   
$
0
   
$
12,500,000
 

 

 
**
Backstop Tranche 1 adjusts purchases made in Rights Offering to pro‐rata
allocation, provided that the Backstopped Amount is sufficient.

 
***
Backstop Tranche 2 maintains pro‐rata allocation following Tranche 1 adjustment.

 

--------------------------------------------------------------------------------

SCHEDULE 1.2(e)
Backstop Option Premium


ST Holdings One LLC
79.744%
   
Blackwell Partners LLC - Series A
4.582%
   
Nantahala Capital Partners Limited Partnership
1.732%
   
Nantahala Capital Partners II Limited Partnership
4.270%
   
Silver Creek CS SAV, L.L.C.
2.265%
   
Nantahala Capital Partners SI, LP
7.407%
     
100.000%

 
 

--------------------------------------------------------------------------------